                       1       RICK D. ROSKELLEY, ESQ., Bar No. 3192
                               Z. KATHRYN BRANSON, ESQ., Bar No. 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:     702.862.8800
                               Fax No.:       702.862.8811
                       5       Email: rroskelley@littler.com
                                      kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       MV TRANSPORTATION, INC.

                       8
                                                                UNITED STATES DISTRICT COURT
                       9
                                                                      DISTRICT OF NEVADA
                    10

                    11
                               ROBBIE HARRIS, an individual, TONIA
                    12         KHAN, an individual,,
                                                                                  Case No. 2:19-cv-01537-GMN-EJY
                    13                            Plaintiffs,
                                                                                  STIPULATION FOR EXTENSION OF
                    14         vs.                                                TIME FOR DEFENDANT MV
                                                                                  TRANSPORATATION, INC. TO FILE
                    15         AMALGAMATED TRANSIT UNION                          REPLY IN SUPPORT OF MOTION TO
                               INTERNATIONAL (‘ATU”) LOCAL                        DISMISS
                    16         1637, a nonprofit corporation; MV
                               TRANSPORATION, INC., a for profit                  (First request)
                    17         corporation; DOES 1-20; and ROE
                               CORPORATIONS 1-20, inclusive,,
                    18
                                                  Defendants.
                    19

                    20
                                      Plaintiffs, ROBBIE HARRIS and TONIA KHAN (“Plaintiffs”) and Defendant MV
                    21
                               TRANSPORATION, INC. (“Defendant”), by and through their undersigned counsel, hereby stipulate
                    22
                               and agree to an extension of the deadline for Defendant to file its Reply in Support of its Partial Motion
                    23
                               to Dismiss Plaintiffs’ Complaint (ECF No. 19). The parties stipulate that the deadline for Defendant’s
                    24
                               Reply will be March 3, 2020. The parties so stipulate based on Defendant representative’s travel
                    25
                               schedule and Defendant counsel’s scheduling conflicts preventing submission of the reply by the
                    26
                               foregoing deadline.
                    27
                               ///
                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1              This stipulation is made in good faith and not for purposes of delay.

                       2              IT IS SO STIPULATED.

                       3
                                Dated: February 18, 2020                            Dated: February 18, 2020
                       4
                                Respectfully submitted,                             Respectfully submitted,
                       5

                       6
                                /s/ Michael J. Mcavoyamaya, Esq.
                       7        MICHAEL J. MCAVOYAMAYA, ESQ.                        RICK D. ROSKELLEY, ESQ.
                                                                                    Z. KATHRYN BRANSON, ESQ.
                       8        Attorney for Plaintiffs                             LITTLER MENDELSON, P.C.
                                ROBBIE HARRIS and TONIA KHAN
                       9
                                                                                    Attorneys for Defendant
                    10                                                              MV TRANSPORTATION, INC.

                    11

                    12                                                     ORDER

                    13               IT IS HEREBY ORDERED that the above Stipulation for Extension of Time to File

                    14         Reply in Support of Motion to Dismiss, (ECF No. 24), is GRANTED.
                                                 18 day of February, 2020.
                                     DATED this ____
                    15

                    16
                                                                           _____________________________________
                    17                                                     Gloria M. Navarro, District Judge
                                                                           UNITED STATES DISTRICT COURT
                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.                                                       2.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
